TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00561-CR



                                  Gary Richard Stier, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 924772, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Gary Richard Stier has filed a notice of appeal from the district court’s

order denying his motion for early termination of his sex-offender registration requirements.1 In

his appellant’s brief, Stier has also challenged a separate order denying his application for post-

conviction writ of habeas corpus. The State has filed a motion to dismiss this appeal, arguing that

Stier’s purported appeal of the order denying habeas relief is untimely and that the order denying

Stier’s motion for early termination is not an appealable order.

                In a criminal case, the notice of appeal must be filed within 30 days after the day the

trial court enters an appealable order.2 The order denying habeas relief was signed on May 7, 2015.

Stier’s notice of appeal, to the extent it could be construed to encompass that order, was not filed



       1
           See generally Tex. Code Crim. Proc. arts. 62.001-.408.
       2
           See Tex. R. App. P. 26.2(a)(1).
until August 28, 2015, well beyond the 30-day deadline. Absent a timely filed notice of appeal, this

Court lacks jurisdiction to dispose of Stier’s appeal in any manner other than by dismissing it for

want of jurisdiction.3

                Stier’s appeal from the district court’s order denying his motion for early termination

suffers from a separate jurisdictional defect. This Court has held that there is no statute authorizing

an appeal from such an order.4 Consequently, we lack subject-matter jurisdiction over Stier’s

purported appeal of the district court’s order.5

                We grant the State’s motion to dismiss and dismiss the appeal for want of jurisdiction.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: June 3, 2016

Do Not Publish




       3
         See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996).
       4
          See Dewalt v. State, 417 S.W.3d 678, 685 (Tex. App.—Austin 2013, pet. ref’d); see also
Abbott v. State, 271 S.W.3d 694, 696-07 (Tex. Crim. App. 2008) (standard for determining
jurisdiction is not whether appeal is precluded by law but whether appeal is authorized by law).
       5
           See id.

                                                   2